                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.     CV 19-5833-DMG (KSx)                                     Date    December 11, 2019

 Title Brian Whitaker v. Onik Krikor                                                  Page    1 of 3


 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                NOT REPORTED
              Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
             None Present                                               None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THE COURT
             SHOULD NOT DECLINE TO EXERCISE SUPPLEMENTAL
             JURISDICTION OVER THE STATE LAW CLAIM AND DISMISS THE
             ADA ACTION AS MOOT

       Plaintiff Brian Whitaker filed the Complaint in this action for violations of the Americans
with Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act (“Unruh Act”) against
Defendant Onik Krikor on July 8, 2019. [Doc. # 1.] The Court previously issued an Order to
Show Cause (“OSC”) why the Court should not sanction Plaintiff for failing to timely comply with
the Court’s Order requiring the parties to mediate. [Doc. # 18.] Plaintiff’s response provides no
good reason for his failure to ensure that timely mediation took place. [Doc. # 20.]

                                    I.
            ORDER TO SHOW CAUSE RE SUPPLEMENTAL JURISDICTION

       It appears that the Court has federal question jurisdiction over Plaintiff’s ADA claim and
supplemental jurisdiction over Plaintiff’s Unruh Act claim. See 28 U.S.C. section 1367(a).

        The supplemental jurisdiction statute “reflects the understanding that, when deciding
whether to exercise supplemental jurisdiction, ‘a federal court should consider and weigh in each
case, and at every stage of the litigation, the values of judicial economy, convenience, fairness,
and comity.’” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173, 118 S. Ct. 523, 534
(1997) (emphasis added) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)).

         In 2012, California adopted a heightened pleading standard for lawsuits brought under the
Unruh Act to combat the influx of baseless claims and vexatious litigation in the disability access
litigation sphere. Cal. Civ. Code § 55.52(a)(1). The stricter pleading standard requires a plaintiff
bringing construction-access claims to file a verified complaint alleging specific facts concerning
the plaintiff’s claim, including the specific barriers encountered or how the plaintiff was deterred

 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     CV 19-5833-DMG (KSx)                                      Date    December 11, 2019

 Title Brian Whitaker v. Onik Krikor                                                  Page    2 of 3


and each date on which the plaintiff encountered each barrier or was deterred. See Cal. Civ. Proc.
Code § 425.50(a). California also imposed a “high-frequency litigant fee” in 2015 in response to
the “special and unique circumstances” presented by certain plaintiffs and law firms filing an
outsized number of Unruh Act lawsuits. Cal. Gov’t Code § 70616.5.

        In recognition of California’s efforts to reduce the abuse of California’s disability access
laws, district courts within the state have determined that the interests of fairness and comity,
counsel against exercising supplemental jurisdiction over construction-access claims brought
under the Unruh Act. See, e.g., Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal.
2017) (“[T]he Court finds it would be improper to allow Plaintiff [a high frequency litigant] to use
federal court as an end-around to California’s pleading requirements. Therefore, as a matter of
comity, and in deference to California’s substantial interest in discouraging unverified disability
discrimination claims, the Court declines supplemental jurisdiction over Plaintiff’s Unruh Act
claim.”).

        Plaintiff is therefore ORDERED TO SHOW CAUSE why the Court should not decline
to exercise supplemental jurisdiction over the state law claim. See 28 U.S.C. § 1367(c). In
responding to this Order to Show Cause, Plaintiff shall identify the amount of statutory damages
Plaintiff seeks to recover. Plaintiff and his counsel shall also support their responses to the Order
to Show Cause with declarations, signed under penalty of perjury, providing all facts necessary for
the Court to determine if they satisfy the definition of a “high-frequency litigant” as provided by
California Civil Procedure Code sections 425.55(b)(1) & (2).

                                   II.
             ORDER TO SHOW CAUSE RE DEFENDANT’S REMEDIATION

         Additionally, the docket reflects that Defendant Onik Krikor has submitted a notice of
remediation of the violations of which Plaintiff complains. [Doc. # 17.] Plaintiff is therefore also
ORDERED TO SHOW CAUSE why the Court should not dismiss the ADA claim as moot in
light of Defendant’s remediation. Failure to submit a satisfactory response to this OSC shall result
in the Court’s dismissal of this action on the grounds that Defendant has remediated the alleged
violations and Plaintiff has failed to comply with the Court’s mediation Order.




 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.    CV 19-5833-DMG (KSx)                                    Date   December 11, 2019

 Title Brian Whitaker v. Onik Krikor                                               Page    3 of 3


                                            III.
                                        CONCLUSION

       Plaintiff shall file a Response to this Order to Show Cause within seven days of the
date of this Order. Failure to timely or adequately respond to this Order to Show Cause may,
without further warning, result in the Court declining to exercise supplemental jurisdiction over
the Unruh Act claim and dismissing the remaining ADA claim as moot.

IT IS SO ORDERED.




 CV-90                            CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk KT
